Affirmed as Reformed and Memorandum Opinion filed May 24, 2012.




                                                    In The

                            Fourteenth Court of Appeals
                                               ____________

                                           NO. 14-12-00071-CR
                                             ____________

    ELTON MORRIS BROUSSARD A/K/A ELTON BROUSSARD A/KA/ THOMAS
                        LIMBURG, Appellant

                                                       V.

                                 THE STATE OF TEXAS, Appellee


                             On Appeal from the 252nd District Court
                                    Jefferson County, Texas
                                 Trial Court Cause No. 10-08134


                           MEMORANDUM                             OPINION

        Appellant entered a plea of guilty to unauthorized use of a motor vehicle and was
placed on deferred adjudication probation for five years. On January 17, 2012, the trial
court adjudicated appellant’s guilt and sentenced him to confinement for ten years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed a
timely notice of appeal.1



1
    Appellant initially appealed to the Ninth Court of Appeals in Beaumont. Pursuant to its docket equalization
authority, the Texas Supreme Court transferred appellant’s appeal to this court. See Tex. Gov’t Code Ann. § 73.001.
         Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit.                   The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

         Copies of counsel’s brief and the record were delivered to appellant. Appellant
was advised of the right to examine the appellate record and file a pro se response. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). On March 27, 2012,
appellant filed a pro se response to counsel’s brief. The State filed a brief in which it
points out that the inclusion of appellant’s original $1,000.00 fine in the final judgment is
incorrect.

         We have carefully reviewed the record, counsel’s brief, and appellant’s response,
and agree the appeal is wholly frivolous and without merit.                               We conclude that the
inclusion of the original $1,000.00 fine in the final judgment of adjudication is a clerical
error subject to reformation by the appellate court. Although the judgment contains a
clerical error, we find no error requiring abatement or appointment for new counsel.2

         A discussion of the brief would add nothing to the jurisprudence of the state. We
are not to address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).




2
    When our examination of the record reveals that non-frivolous grounds for appeal exist in an Anders appeal, we
ordinarily abate the appeal and remand the cause to the trial court with instructions to appoint a new attorney to file a
brief raising the non-frivolous grounds that we have identified, as well as any additional grounds that the attorney
discovers. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). In this case, however, we decline to
abate the appeal and remand the cause to the trial court for the appointment of new counsel. See Bray v. State. 179
S.W.3d 725, 729 (Tex. App.—Fort Worth, 2005, no pet.) (citing Homan v. Hughes, 708 S.W.2d 449, 454 (Tex. Crim.
App. 1986) for the proposition that the law does not require courts to perform useless tasks). We instead exercise our
authority to order the judgment in this case reformed.
                                                           2
      Accordingly, we reform the trial court’s judgment to delete the original $1,000.00
fine. The judgment of the trial court is affirmed as reformed.



                                         PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            3